UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4632



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RITSON ROY FAIRCLOUGH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-56)


Submitted:   December 11, 2003         Decided:     December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ritson Fairclough appeals from his conviction pursuant to a

written plea agreement to one count of conspiracy to distribute or

possess with intent to distribute more than five kilograms of

cocaine, 21 U.S.C. §§ 841(a)(1) and 846 (2000). The district court

sentenced Fairclough to 120 months in prison. On appeal, Fairclough

argues the court improperly denied him a sentencing reduction under

the “safety valve” provision in 18 U.S.C. § 3553(f) (2000).

       To qualify for the safety valve reduction, the defendant

bears   the   burden    of    proving   the    statutory      requirements      by   a

preponderance of the evidence.           United States v. Wilson, 114 F.3d

428,    432   (4th     Cir.   1997).      We    review    a    district   court’s

determination on safety valve eligibility for clear error.                   United

States v. Daughtrey, 874 F.3d 213, 217 (4th Cir. 1989). We conclude

that the district court’s decision that defendant had not met his

burden of proof was not clearly erroneous.                Therefore, we affirm

Fairclough’s sentence.         We dispense with oral argument because the

facts   and   legal     contentions     are    adequately     presented    in    the

materials     before    the   court     and    argument    would   not    aid    the

decisional proces.




                                                                          AFFIRMED




                                         2